            Case 18-11175        Doc 52   Filed 03/08/19 Entered 03/08/19 15:07:54           Desc Main
                                            Document     Page 1 of 8


                               UNITED STATES BANKRUPTCY COURT
                               NORTHERN  DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

 In re: ROBERT J. SABO and                  §    Case No. 18-11175
        KAREN E. SABO                       §               Hon. TIMOTHY A. BARNES
                                                            Chapter 7
                                            §
                                            §
                   Debtor(s)

               CHAPTER 7 TRUSTEE'S FINAL ACCOUNT AND DISTRIBUTION
      REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY ADMINISTERED AND
                       APPLICATION TO BE DISCHARGED (TDR)

      ALLAN J. DeMARS                              , chapter 7 trustee, submits this Final Account, Certification
that the Estate has been Fully Administered and Application to be Discharged.
       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable,
any order of the Court modifying the Final Report. The case is fully administered and all assets and funds which
have come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
hereby requests to be discharged from further duties as a trustee.
       2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged
without payment, and expenses of administration is provided below:



 Assets Abandoned:                                 $8,270.00      Assets Exempt:                   $1,150,039.38
 (without deducting any secured claims)

 Total Distributions to Claimants:                 $8,673.72     Claims Discharged
                                                                 Without Payment:                    $630,436.42

 Total Expenses of Administration:                 $4,294.68


        3) Total gross receipts of            $12,968.40 (see Exhibit 1), minus funds paid to the debtor and third
parties of                 $0.00 (see Exhibit 2 ), yielded net receipts of         $12,968.40 from the liquidation
of the property of the estate, which was distributed as follows:




UST Form 101-7-TDR (10/1/2010)
            Case 18-11175         Doc 52     Filed 03/08/19 Entered 03/08/19 15:07:54                Desc Main
                                               Document     Page 2 of 8


                                          CLAIMS                  CLAIMS                 CLAIMS               CLAIMS
                                        SCHEDULED                ASSERTED               ALLOWED                PAID

SECURED CLAIMS
from Exhibit 3)                          $1,301,582.71                   $0.00                  $0.00               $0.00
PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                $0.00             $4,294.68              $4,294.68             $4,294.68
  PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                        $0.00                  $0.00                  $0.00               $0.00
  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                         $0.00            $20,806.02             $20,806.02             $8,673.72
GENERAL UNSECURED
CLAIMS (from Exhibit 7)                    $287,917.74            $733,858.77            $733,858.77                $0.00

TOTAL DISBURSEMENTS                      $1,589,500.45            $758,959.47            $758,959.47          $12,968.40


        4) This case was originally filed under chapter 13 on 04/17/2018 .& was converted to chapter 7 on 05/17/2018 .
        The case was pending for        7 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
Trustee.

       6) An individual estate property record and report showing the final accounting of the assets of the estate is
attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

       Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
and correct.


Dated: 12/18/2018                                  By: /s/Allan J. DeMars
                                                              Trustee


STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-TDR (10/1/2010)
              Case 18-11175           Doc 52      Filed 03/08/19 Entered 03/08/19 15:07:54                        Desc Main
                                                    Document     Page 3 of 8

                                                           EXHIBITS TO
                                                         FINAL ACCOUNT
EXHIBIT 1 – GROSS RECEIPTS
                                                                                          UNIFORM                   $ AMOUNT
         DESCRIPTION                                                                     TRAN. CODE 1               RECEIVED

         proceeds for design contract work                                                 1229-000                         $12,968.40


    TOTAL GROSS RECEIPTS                                                                                                    $12,968.40
1The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES
                                                                                          UNIFORM                    $ AMOUNT
         PAYEE                                  DESCRIPTION                              TRAN. CODE                     PAID

                                                NONE                                                                             $0.00


TOTAL FUNDS PAID TO DEBTOR & THIRD PARTIES                                                                                       $0.00


EXHIBIT 3 - SECURED CLAIMS
                                                                   CLAIMS
                                                        UNIFORM
                                                                SCHEDULED
                                                         TRAN.                            CLAIMS           CLAIMS            CLAIMS
                                                                 (from Form
              CLAIM NO.              CLAIMANT            CODE                            ASSERTED         ALLOWED             PAID
                                                                     6D)
                                3 SCHEDULED WITH NO                      $1,301,582.71            $0.00             $0.00           $0.00
                                CLAIM FILED



TOTAL SECURED CLAIMS                                                            $0.00             $0.00             $0.00           $0.00




UST Form 101-7-TDR (10/1/2010)
              Case 18-11175                Doc 52         Filed 03/08/19 Entered 03/08/19 15:07:54                     Desc Main
                                                            Document     Page 4 of 8

EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                     UNIFORM
                                      TRAN.              CLAIMS             CLAIMS                       CLAIMS                     CLAIMS
        PAYEE                         CODE             SCHEDULED           ASSERTED                     ALLOWED                      PAID

       Associated Bank               2600-000                 N/A                     $69.81                      $69.81                 $69.81
       Allan J. DeMars               2100-000                 N/A                 $2,046.84                     $2,046.84             $2,046.84
       Allan J. DeMars               2200-000                 N/A                     $28.03                      $28.03                 $28.03
       Allan J. DeMars               3110-000                 N/A                 $2,150.00                     $2,150.00             $2,150.00


 TOTAL CHAPTER 7 ADMIN.
                                                              N/A                 $4,294.68                     $4,294.68             $4,294.68
 FEES AND CHARGES

EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                     UNIFORM
                                      TRAN.              CLAIMS             CLAIMS                      CLAIMS                      CLAIMS
        PAYEE                         CODE             SCHEDULED           ASSERTED                    ALLOWED                       PAID
       NONE                                                   N/A                         $0.00                    $0.00                   $0.00


TOTAL PRIOR CHAPTER                                           N/A                         $0.00                    $0.00                   $0.00
ADMIN. FEES AND CHARGES

EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                         CLAIMS      CLAIMS
                                                              UNIFORM
                                                                      SCHEDULED ASSERTED
                                                               TRAN.                                              CLAIMS             CLAIMS
                                                                       (from Form (from Proofs of
              CLAIM NO.                 CLAIMANT               CODE                                              ALLOWED              PAID
                                                                           6E)        Claim)
         24                        Internal Revenue Service     5800-000          $0.00            $20,806.02         $20,806.02         $8,673.72



TOTAL PRIORITY                                                                    $0.00            $20,806.02         $20,806.02         $8,673.72
UNSECURED CLAIMS

EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                         CLAIMS      CLAIMS
                                                              UNIFORM
                                                                      SCHEDULED     ASSERTED
                                                               TRAN.                                              CLAIMS            CLAIMS
                                                               CODE    (from Form (from Proofs of
           CLAIM NO.                   CLAIMANT                                                                  ALLOWED             PAID
                                                                           6F)        Claim)
         2,3,4,5,6,7,8,9,10,11,1                                            $222,674.92           $733,858.77        $733,858.77       $733,858.77
         2,13,14,15,17,18,19,2
         0,21,22,23,24,25,26,27
         14 claims scheduled                                                 $65,242.82                 $0.00               $0.00            $0.00
         with no claim filed



TOTAL GENERAL UNSECURED                                                     $287,917.74           $733,858.77        $733,858.77       $733,858.77
CLAIMS
UST Form 101-7-TDR (10/1/2010)
                               Case 18-11175       Doc 52
                                                     Filed 03/08/19 Entered 03/08/19 15:07:54 Desc Main
                                                      EXHIBIT
                                                       Document“8” Page
                                                                    - FORM
                                                                         5 of 81
                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                            ASSET CASES
Case No. 18-11175                                                                                      Trustee Name:     Allan J. DeMars

Case Name: ROBERT J. and KAREN E. SABO                                                                 Date Filed (f) or Converted (c):5/17/18 (c)

For Period Ending: 3/31/19                                                                                        §341(a) Meeting Date:        6/27/18

                                                                                                       Claims Bar Date: 9/28/18; GOVT 5/17/18


                  1                       2                      3                        4                   5                           6

          Asset Description           Petition/         Estimated Net Value       Property Abandoned      Sale/Funds              Asset Fully
            (Scheduled and           Unscheduled       (Value Determined by      OA=§ 554(a) abandon   Received by the         Administered (FA)/
      Unscheduled (u) Property)         Values          Trustee Less Liens,      DA=§ 554(c) abandon        Estate          Gross Value of Remaining
                                                       Exemptions, and Other                                                         Assets
 Ref #                                                         Costs)

  1      Residence at 310 Sunset     1,150,000.00                         0.00                                                            FA
         Northbrook, IL

  2      household goods                 3,400.00                         0.00                                                            FA

  3      household electronics                950.00                      0.00                                                            FA

  4      Smith and Wesson 38C                 200.00                      0.00                                                            FA

  5      wearing apparel                 1,000.00                         0.00                                                            FA

  6      ring                                 250.00                      0.00                                                            FA

  7      tools                                500.00                      0.00                                                            FA

  8      checking Consumers                     0.00                      0.00                                                            FA
         Credit Union

  9      checking USAA Bank              1,950.00                         0.00                                                            FA

 10      checking Chase Bank                   20.00                      0.00                                                            FA

 11      Fidelity Investment                   12.41                      0.00                                                            FA
         living trust

 12      IRA Ameritrade                        26.97                      0.00                                                            FA

 13      Illinois drivers                       0.00                      0.00                                                            FA
         license

 14      Northwestern Mutual                    0.00                      0.00                                                            FA
         term policy

 15      Northwestern Mutual                    0.00                      0.00                                                            FA
         disability insurance

 16      Contract for Design              unknown                    12,968.40                              12,968.40                     FA
         Work
                         Case 18-11175   Doc 52   Filed 03/08/19 Entered 03/08/19 15:07:54   Desc Main
                                                    Document     Page 6 of 8
TOTALS (Excluding unknown values)                      12,968.40                       12,968.40

                                                                                                   (Total Dollar Amount in Column 6)
                          Case 18-11175      Doc 52 Filed 03/08/19 Entered 03/08/19 15:07:54            Desc Main
                                                      Document“9” Page
                                                    EXHIBIT             7 of 8
                                                                   - FORM    2
                                           CASH RECEIPTS AND DISBURSEMENT RECORDS

Case No.:       18-11175                                                       Trustee's Name: Allan J. DeMars
Case Name:     ROBERT J. and KAREN E. SABO                                     Bank Name:       Associated Bank
Taxpayer ID#:   xx-xxx4064                                                     Initial CD #:    CDI
For Period Ending: 3/31/19                                                     Blanket bond (per case limit):   5,000,000
                                                                       Separate bond (if applicable):
                                                                                      Checking Acct#: xxxx xxx 912

      1          2               3                          4                      5                6               7                8

 Trans.       Check or       Paid to/                 Description of         Uniform             Deposit $   Disbursement         Checking
 Date          Ref. #      Received from                Transaction          Transaction                           $            Acct Balance
                                                                             Code

 7/24/18     Ref 16      Chicago Title         forwarding contract for       1229-000            12,968.40                         12,968.40
                                               design work

 7/27/18                 Associated Bank       bank check printing fee       2600-000                                   51.81      12,916.59

 8/14/18                 Associated Bank       bank service fee              2600-000                                    3.00      12,913.59

 9/17/18                 Associated Bank       bank service fee              2600-000                                   15.00      12,898.59

 11/14/18    Check       Allan J. DeMars       trustee’s fees                2100-000                            2,046.84          10,851.75
             1001

 11/14/18    Check       Allan J. DeMars       expenses                      2200-000                                   28.03      10,823.72
             1002

 11/14/18    Check       Allan J. DeMars       attorney’s fees               3110-000                            2,150.00           8,673.72
             1003

 11/14/18    Check       Department of the     507(a)(8)                     5800-000                            8,673.72                0.00
             1004        Treasury/IRS
                                                                           COLUMN TOTALS         12,968.40      12,968.40                0.00
                                                            Less: Bank transfers/CD
                                                            Subtotal
                                                            Less: Payments to debtor(s)
                                                            Net                                  12,968.40     12,968.40                 0.00

                                                                                                                    NET
                                             TOTAL - ALL ACCOUNTS                          NET    DEPOSITS     DISBURSEMENTS         BALANCES
                                             Checking# xxxx xxx 912                              12,968.40      12,968.40                0.00
                                             Money Market #
                                             Savings #
                                             CD #CDI
                                             Net                                                 12,968.40      12,968.40                0.00
Case 18-11175   Doc 52   Filed 03/08/19 Entered 03/08/19 15:07:54       Desc Main
                           Document     Page 8 of 8        Excludes   account   Excludes payments   Total Funds
                                                              transfers             to debtor             on Hand
